Per Curiam. The appellant in this workers’ compensation case petitioned the Workers’ Compensation Commission for a change of physician. The petition was granted and a new physician was appointed by the administrative law judge (ALJ). Apparently dissatisfied with the ALJ’s choice of physician, the appellant appealed to the full Commission contending that he never agreed to the procedure by which the new physician was selected by the ALJ. The Commission found that the appellant’s counsel had agreed to the procedure and that the new physician had been properly selected, and the Commission affirmed the ALJ’s decision. From that decision, the appellant brought this appeal. However, the appellees have filed a motion to dismiss the appeal, asserting that the order appealed from is not a final, appealable order. We agree, and we dismiss.  An order of the Workers’ Compensation Commission is ordinarily reviewable only at the point where it awards or denies compensation; interlocutory decisions and decisions on incidental matters are not reviewable for lack of finality. Mid-State Construction v. Sealy, 26 Ark. App. 186, 761 S.W.2d 951 (1988). Here, the appellant obtained the relief he sought before the Commission, i.e., a change of physician, and we consider the dispute concerning the method by which the new physician was selected to be interlocutory and incidental in nature. Without expressing an opinion on the finality or appealability of an order denying a change of physician, we hold that, on these facts, the order granting a change of physician is not appealable by the petitioning party at this time. Therefore, we grant the appellees’ motion and dismiss this appeal. The appellant’s motion to supplement the record is mooted by this dismissal. Dismissed. Mayfield, J., dissents.